Third District Court of Appeal
                                State of Florida

                           Opinion filed August 12, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1212
                          Lower Tribunal No. 03-12229
                              ________________

                             Juan Gonzalez-Diaz,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. De
La O, Judge.

      Juan Gonzalez-Diaz, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, FERNANDEZ and LOGUE, JJ.

      PER CURIAM.

      Affirmed as to both of the orders on review: (1) the order of April 17, 2015,

prohibiting the appellant from filing any further pro se proceedings, and (2) the
order denying appellant’s motion to correct illegal sentence under Florida Rule of

Criminal Procedure 3.800.




                                        2